AILSHIE, 'J.,
Concurring. — The only question presented here is: Can the medical board require an applicant to pass an examination where he holds a license from a medical board of another state, where the board of such other state required an examination on all the subjects required by the board of this state and the applicant was awarded an average grade of not less than eighty per cent, and has in all other respects complied with the requirements of the statute ? The question should be answered in the affirmative and the writ denied. The statute confers a discretion on the board.